Citation Nr: 1544921	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to June 11, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee.

3.  Entitlement to a rating in excess of 20 percent for instability of the right knee as of September 24, 2010.

4.  Entitlement to a rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee.

5.  Entitlement to a rating in excess of 10 percent prior to January 6, 2009, and a compensable rating thereafter for bilateral hearing loss, to include whether the rating reduction from 10 percent to noncompensable was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter, Agency of Original Jurisdiction (AOJ)).  In pertinent part, the AOJ denied a rating in excess of 10 percent for PTSD, denied a rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee, denied a rating in excess of 10 percent for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee, and reduced a 10 percent rating to a noncompensable rating for bilateral hearing loss effective January 6, 2009.  As the hearing loss claim involves a rating reduction, the Board has rephrased the issue listed on the title page.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

A July 2010 AOJ rating decision increased the disability evaluation for PTSD to 30 percent effective November 26, 2008 (the date of claim).

A March 2012 AOJ rating decision increased the disability evaluation for PTSD to 50 percent effective September 9, 2011.  The AOJ also granted service connection for instability of the right knee, and assigned an initial 10 percent rating effective September 24, 2010.  The Board considers the separate disability rating for right knee instability as part and parcel of the increased rating claim for right knee disability on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).

The Board notes that, in a VA Form 21-4138 received in September 2010, the Veteran withdrew from appeal an issue of entitlement to service connection for peripheral neuropathy of his right upper and lower extremities.  Therefore, such issue is not properly before the Board.

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) sitting at the AOJ.  A transcript of the hearing is associated with the record.  

By decision dated March 2013, the Board awarded a 50 percent rating for PTSD for the time period from November 26, 2008 to June 11, 2009, and a 70 percent rating effective June 12, 2009.  The Board also assumed jurisdiction over an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) as part and parcel of the increased rating claims raised on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU, as well as the increased rating claims for right knee, left knee, and hearing loss disabilities, were remanded to the AOJ for additional development.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) limited to the issue of entitlement to a rating in excess of 50 percent prior to June 11, 2009 for PTSD.  In an August 14, 2014 Memorandum Decision, the Court vacated the Board's decision as to such issue and remanded the appeal for further consideration.

While the PTSD issue was pending before the Court, the AOJ conducted the additional development relevant to the other issues on appeal requested in the Board's March 2013 remand.  A January 2014 AOJ rating decision awarded the Veteran a 100 percent convalescence rating following surgical treatment for the right knee disability, effective May 1, 2007.  The AOJ also awarded a 20 percent rating for right knee instability, effective September 24, 2010.

A February 2014 AOJ rating decision, inter alia, awarded TDIU effective November 26, 2008, the date of the filing of the claim.  Therefore, this issue is no longer on appeal as it has been granted in full.

In written statements received in August 2015 and October 2015, the Veteran's representative waived AOJ consideration of additional evidence added to the record since the last AOJ adjudication of the issues in the February 2014 supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue involving the proper rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 26, 2008, to June 11, 2009, the lay and medical evidence establishes that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect and mood, verbal manifestations of anger and irritability, sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation, occasional passive suicidal ideations and exaggerated startle response with overall symptomatology evaluated as in the serious range, without more severe manifestations that more nearly approximated occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  For the entire appeal period, the Veteran's residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee have been manifested by arthritis with painful motion resulting in limitation of flexion to 70 degrees and limitation of extension to 15 degrees when considering functional impairment on use.

3.  For the entire appeal period, the Veteran has manifested moderate instability of the right knee due to pain, ACL deficiency, and quadriceps atrophy and weakness.

4.  For the entire appeal period, the Veteran's chronic synovitis with symptomatic patellar chondromalacia of the left knee has been manifested by limitation of flexion to 65 degrees and limitation of extension to 5 degrees when considering functional impairment on use.

5.  For the entire appeal period, the Veteran's chronic synovitis with symptomatic patellar chondromalacia of the left knee has been manifested slight instability due to pain with quadriceps atrophy and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent from November 26, 2008, to June 11, 2009 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a 20 percent rating, but no higher, for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee under DC 5261 have been met since November 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5261-5010 (2015).
 
3.  The criteria for a 20 percent rating, but no higher, for right knee instability under DC 5257 have been met since November 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

4.  The criteria for a rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee under DC 5261 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5010 (2015).

5.  The criteria for a separate 10 percent rating, but no higher, for instability of the left knee under DC 5257 have been met since November 26, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his increased rating claims in November 2008.  See VA Form 21-4138 (Statement in Support of Claim) received on November 26, 2008.  A pre-adjudicatory AOJ letter dated December 9, 2008 fully satisfied the VCAA timing and content requirements for the increased rating claims on appeal.  In this respect, the Veteran was notified of the types of evidence and/or information deemed necessary to substantiate his claims, the relative duties upon himself and VA in obtaining this evidence, the criteria for establishing a disability rating, and the criteria for establishing an effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the AOJ obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  With respect to the claims being decided, there no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

As addressed below, the Board remands the Veteran's claim for a higher disability rating for bilateral hearing loss to obtain specific VA treatment records in the form of reported audiometric findings.  These audiometric findings are not relevant to the PTSD, right knee, and left knee claims decided herein, and the record does not reflect any missing VA clinic records pertaining to these claims.

The Board notes that the Veteran's VA clinic records include a reference to him filing a disability claim with the Social Security Administration (SSA).  See VA clinic record dated August 19, 2004.  However, at the hearing in May 2012, the Veteran and his spouse testified that the Veteran was receiving SSA retirement benefits and not disability benefits.  In April 2014, the AOJ obtained information from SSA that the Veteran's claim for disability benefits was administratively denied due to insufficient work credits.  Consequently, there is no further duty on the part of VA to request or obtain such records as they are irrelevant to the claims decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim").

The Board also notes that, in May 2012, the Veteran filled out an application for VA's Vocational and Rehabilitation Program.  However, there is no information indicating that the Veteran actually followed through the application process.  In January 2014, the AOJ obtained all available Vocational and Rehabilitation documents which consists of assessments performed between 2005 and 2007.  The Board is unaware of additional, existing Vocational and Rehabilitation records. 

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's PTSD, right knee, and left knee symptoms from both the Veteran and his spouse, to include the impact such has on his employment and daily life.  The undersigned specifically questioned the Veteran and his spouse on the frequency, duration, and severity of his symptoms, and clarified that his only treatment occurred at VA.  After that hearing, the Veteran's updated VA clinic records were obtained with a waiver of AOJ review of this evidence in the first instance.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

After the May 2012 hearing, the Board reviewed the testimony of the Veteran and his spouse in the context of the documentary evidence of record.  The Board remanded the right and left knee disability claims in March 2013 based upon a determination that additional development was necessary.  With respect to the PTSD claim, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than VA clinic records.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Veteran was also afforded VA Compensation and Pension (C&P) examinations for PTSD in June 2010 and October 2011.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim.  As noted above, the issue currently before the Board is limited to the appropriate disability rating for PTSD for the time period prior to June 11, 2009.  Thus, another examination to determine the current severity for PTSD is not warranted.  The Board has considered the propriety of obtaining retrospective medical opinion as to whether an increased severity of disability is demonstrated during the appeal period, but finds that the evidence of record contains sufficient lay and medical evidence to make this determination.

The Veteran's right and left knee disability claims were remanded in March 2013, in part, to obtain an additional VA examination.  A May 2013 VA C&P examination report contains all findings necessary to adjudicate these claims.  In February 2014, the AOJ obtained an addendum opinion concerning the functional limitations of both knees for employability purposes.  Since the May 2013 examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Additionally, the record has been supplemented with the addition of VA clinic records updated to January 2014.  Therefore, the Board finds that the May 2013 examination report is adequate to adjudicate the Veteran's increased rating claims for right and left knee disabilities and no further examination is necessary.

The Board further finds that, with respect to the issues decided herein, there has been substantial compliance with the March 2013 remand directives.  In this respect, the AOJ obtained updated VA clinic records including records of right knee surgery in 2007, obtained all available VA Vocational and Rehabilitation records, obtained an adequate VA examination of the knees, obtained medical opinion on the TDIU issue, and readjudicated the claims.  As such, the Board finds that the AOJ substantially complied with the mandates of the previous remand and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD, right knee disability, and left knee disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).  

With respect to the PTSD claim, the Board notes that a December 2007 rating decision had granted service connection for PTSD and assigned an initial 10 percent evaluation, effective December 15, 2003.  The Veteran did not enter a notice of disagreement with respect to the initially assigned rating.  Moreover, while additional VA treatment records were associated with the claims file within one year of the issuance of such decision, in August 2008, such do not reflect complaints or findings referable to PTSD.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thereafter, VA received the Veteran's current claim for an increased rating for PTSD, as well as increased ratings for right and left knee disabilities, on November 26, 2008.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  PTSD

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The Board recognizes that, during the appeal period, VA updated 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 to reflect the adoption of DSM-V.  79 Fed. Reg. 45, 093, 45,094-96 (Aug. 4, 2014).  The Secretary directed that these changes are to be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit - such as this claim.  Id.  

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.

Historically, the Veteran's STRs include a December 1967 neuropsychiatric evaluation reporting a long-standing history of interpersonal conflict, especially with authority figures, which stemmed from a family situation.  He was described as quick-tempered and unable to tolerate minimal harassment by authority figures. 

In pertinent part, a January 2001 VA clinic record reflects a mental health referral due to the Veteran's intense and ongoing anger set off by people he regarded as disrespectful or rude.  He was fearful of losing control and hurting himself or someone else.  He described depressive episodes, crying episodes, interrupted sleep with nightmares and hypervigilance.  He had occasional suicidal ideations (SI) about shooting himself in the head, but was very clear that he would never hurt himself since he did not want to hurt his daughter and family.  He had no impulse to hurt others with a weapon, but stated "I'd deal with it with my fists."

A December 2004 statement from the Veteran's spouse described him as returning from Vietnam as frightened with nightmares.  There would be times when he sat up and reached for a gun.  At one point, it became hopeless to maintain their relationship.

A November 2006 psychiatric consultation in the VA clinic setting noted the Veteran's history of sleep and anger problems, communication difficulty, and unsuccessful relationships.  He described additional symptoms of Vietnam thoughts and images, hypervigilance, and social isolation.  He had suicidal thoughts without plan or intent reporting he could not harm himself due to his daughter.  Mental status examination was significant for sad mood and depressed affect.  The examiner diagnosed depression not otherwise specified (NOS), alcohol dependence and PTSD (provisional).  A GAF score of 65 was assigned.

A March 2007 VA Vocational and Rehabilitation Counseling note reflected that the Veteran expressed satisfaction with obtaining a jeweler position.  The Veteran expressed interest in a worksite evaluation for accommodations regarding orthopedic issues.

An August 2007 VA mental health therapy note reflected the Veteran's report of a worsening of PTSD symptoms such as apprehension and anger when hearing noises reminding him of Vietnam, irritability, and intrusive memories.  He was having difficulty getting along with his female roommate, and described a history of never having a stable, long-term relationship with a woman.  He worked in the jewelry business and described putting "up a front all day" to deal with customers.  He tended to return from work in an irritable mood.  His mental status examination was significant for constricted affect.  He denied suicidal or homicidal ideation.  The examiner offered an assessment of mild depression and adjustment difficulties.

On VA C&P examination in January 2009, the Veteran described his PTSD symptoms as not having undergone any periods of remission.  Rather, he reported an increase in symptomatology in the last year.  He had about 4 to 5 hours of restless sleep per night, and awoke very frequently.  He had disturbing dreams or nightmares 3 times per week.  He had intrusive thoughts and flashbacks which occurred more frequently than nightmares, which could be triggered or untriggered.  The Veteran reported verbal anger, irritability, and a history of physical altercations in recent years.  He was able to control his outbursts although he still had the urge to get physical.  The Veteran described significant hypervigilance reporting an inability to handle groups, and being unable to sit with his back to the public.  His appetite had improved and he weighed more than his ideal weight.

With respect to suicidal ideations, the examiner recorded the following history:

[The Veteran] states he has not had any suicidal ideation for a long time.  He did not indicate any intention for self-harm at today's examination.  In the past, when he has had such thoughts, he would think about his family, and that would act as a deterrent for him.

The Veteran described a positive relationship with his wife, who was understanding and helpful.  He had one child, a daughter, who he described as a "wonderful gal."  He did not have any contact with his siblings.  He had an occupational history as a carpenter for 30 years, and a jeweler for 121/2 years.  He had been laid off in 2008 and was currently looking for work.  He reported symptoms of anger, irritability, and hypervigilant behavior as occurring in the work setting, but these symptoms did not significantly impair his work performance.  He did not lose any time from work due to his PTSD.

The Veteran described managing his own personal hygiene and grooming.  He appeared clean and casual, and was recently partially unshaven.  He was using a wheelchair and cane.  He wore a hat, which he removed during the examination.  The examiner commented that the Veteran's mental health condition, if considered the only variable under consideration, would not preclude participation in routine activities of daily living.  The Veteran's leisure activities were limited to watching television and visiting his wife's relatives.  He could no longer participate in outdoor activities due to his physical health.  He had some friends that lived in other states.  Overall, inappropriate behavior for the Veteran was related to anger and irritability and was verbal in manifestation.

With respect to substance use, the Veteran generally had two drinks before bedtime to help with sleep.  He did not have a current substance use disorder.

The Veteran's wife corroborated the Veteran's self-reports of lack of sleep, alienation from people, hypervigilant behavior and exaggerated startle response, especially for unexpected touch.

On mental status examination, the Veteran's immediate, recent, and remote memories as well as concentration were satisfactory.  He was oriented in all spheres.  Speech was normal for rate and rhythm.  Thought process production was spontaneous and abundant with continuity of thought goal-directed and relevant.  There were no suicidal or homicidal ideations, delusions, ideas of reference, or feelings of unreality.  Abstractability was good.  The Veteran's mood was anxious but his affect was broad.  He was alert, responsive, and cooperative.  His judgment was satisfactory, and his insight was fair.

The VA examiner diagnosed chronic PTSD and assigned GAF scores of 50 for the current time and past year.  The Veteran was deemed competent for VA purposes.  The examiner summarized the findings as follows:

Finally, by way of summary:  This [V]eteran continues to meet the full DSM4 criteria for diagnosis of posttraumatic stress disorder.  Current symptoms include sleep disturbance, nightmares two to three times a week, intrusive thoughts and flashbacks occurring more frequently than nightmares, verbal anger and irritability associated with urge to get physical, avoidance behavior, hypervigilant behavior and occasional exaggerated startle.  Symptomatology at the present time is in the serious range.

In pertinent part, on June 12, 2009, the Veteran's spouse called the VA emergency department reporting that the Veteran was acting violent and experiencing flashbacks.  He underwent a psychology consultation later that month.  He reported experiencing a flashback when a jet flew overhead and he saw someone moving between buildings.  He jumped from his wheelchair and pulled his wife down to the ground, but did not remember his reaction.  He described experiencing recurring intrusive thoughts of three events which occurred in Vietnam.  On mental status examination, the Veteran's mood was described as dysphoric and anxious.  His affect was constricted but intense.  The Veteran teared when discussing his traumas.  He was logical and coherent.  There was no paranoia, delusion or hallucination, but the Veteran had some suicidal thoughts.

A June 23, 2009 VA Suicide Risk Assessment noted the Veteran's admission to suicidal ideation within the past 30 days, more specifically described as having had thoughts of shooting himself.  When asked to describe the most recent and "worst ever" ideation/threats/self-harm, the Veteran reported "[h]e was reckless and did death defying things over 15 years ago, just did not care about outcome."  However, he identified strong reasons for living and did not view suicide as an alternative which did anyone good.  The Veteran was judged not to be at significant risk for self-harm.  A psychology consultation that same day noted that the Veteran had "some suicidal thought."

VA clinic records in July 2009 reflect the Veteran's report of another flashback episode.  Mental status examination reflected an anxious and tense mood.  The Veteran was neatly and appropriately dressed.  He was cooperative, logical and coherent.  He denied suicidal ideation.  A mental health consultation later that month noted PTSD symptoms of sleep disturbance, survivor guilt, concentration difficulty, intrusive recollections, psychological distress and physiologic reactivity to internal and external stressor cues, and avoidance behavior.  The Veteran was diagnosed with severe, chronic PTSD and assigned a GAF score of 40.  A July 24, 2009 Suicide Risk Assessment reflected the Veteran's denial of suicidal ideations within the past 30 days.  At that time, he described "only thoughts of death no si or attempts."  The Veteran was judged not to be at significant risk for self-harm.

Thereafter, an August 2009 VA psychology note included the Veteran's report of being more vigilant.  His spouse described the Veteran as becoming agitated in public and leaving prematurely.  Mental status examination was significant for an anxious mood and constricted affect.  A September 2009 consultation continued a GAF score of 40.  An October 2009 consultation reflected an assessment of PTSD with constant hypervigilance, insomnia and dysphoria.  The Veteran described occasional fleeting suicidal ideations.  His insight was described as partial.  A GAF score of 39 was assigned.  In December 2009 and April 2010, the Veteran was assigned GAF scores of 42.

In June 2010, the Veteran underwent VA C&P examination with the benefit of review of his claims folder.  The examiner indicated that a review of the claims folder did not reflect any remission in the Veteran's PTSD symptoms.  The Veteran reported obtaining 4 to 5 hours of restless sleep per night with a decreased frequency of nightmares with medication use.  He averaged about 2 to 3 nightmares per month.  He still had intrusive thoughts which occurred several times per week which were generally followed by an increase in anxiety and feelings of sadness.  He described significant problems with anger and irritability, which he demonstrated during the examination.  In this respect, the Veteran manifested temper verbally and verbalized significant anger, irritability and frustration about the rating process.  He had an urge to strike people when angry but had been able to control those urges.  He continued with hypervigilant behavior both for security purposes at night and in public or crowded places.  He also had exaggerated startle response for unexpected noises.  He had passive suicidal ideations but his family was a deterrent to acting on those thoughts.

The Veteran continued to describe a positive relationship with his wife, who had significant medical issues requiring his assistance.  He described his marriage as "going well."  He also had a positive relationship with his daughter.  He had been looking for work, but no one would hire him.  The Veteran described managing his own personal hygiene and grooming.  His appearance at examination was clean and casual.  He wore a cap which he did not remove.  The examiner indicated that the Veteran's mental condition, if considered alone, would not preclude participation in routine activities of daily living.  The Veteran's principal leisure was watching television.  He had not established any friendships in Arizona.  His inappropriate behavior related to anger and irritability which was verbal in manifestation.  The Veteran's alcohol consumption had increased to 3 to 6 days per week with as many as 8 to 10 drinks per occasion.

On mental status examination, the Veteran's immediate, recent and remote memory as well as concentration was satisfactory.  He was oriented in all spheres.  His speech was normal in rate and rhythm.  However, he had an angry emotional tone.  Thought processes were spontaneous and abundant with continuity of thought which was relevant and goal-directed.  There was no suicidal or homicidal ideation, delusions, ideas of reference or feelings of unreality.  Abstract ability was good.  His mood was angry and irritable although it was not directed towards the examiner.  The Veteran's range of affect was restricted.  He was alert, responsive and cooperative.  His judgment was adequate, and his insight was fair.

The VA examiner diagnosed PTSD and assigned GAF scores of 42 for the present and past year.  The examiner summarized the findings as follows:

The [V]eteran continues to meet the full DSM-IV criteria for a diagnosis of post-traumatic stress disorder and there have been no periods of remission in that condition since the last rating examination.  Current symptoms of post-traumatic stress disorder include sleep disturbance, nightmares two to three times per month, intrusive thoughts at least several times a week, significant verbal anger and irritability, intellectual anger and irritability, avoidance behavior, hypervigilant behavior, occasional exaggerated startle.  Symptomatology at the present time continues to be in the serious range.  A Global Assessment of Functioning Score of 42 was assigned by the examiner's agreement with the consistent Global Assessment of Functioning Score assigned by the [V]eteran's treating psychiatrist, Dr. [D.]  In regard to the [V]eteran's ability to engage in substantially gainful employment, the examiner reports the following:  The [V]eteran had worked as a jeweler for about 12-1/2 years before being laid off in September 2008.  There was history of anger and irritability as well as hypervigilance occurring in the work setting.  However, this symptomatology was not significantly impairing work performance.  The [V]eteran himself is looking for work but reports no one will hire him.  In the opinion of the examiner, the frequency and intensity of symptomatology relevant to post-traumatic stress disorder is not at the level where it would preclude all forms of employment if post-traumatic stress disorder were the only variable under consideration.  That is, although anger and irritability and hypervigilant behavior would negatively affect the [V]eteran's working, it would not preclude employment in all types of job situations.

By means of a rating decision dated July 2010, the RO awarded a 30 percent rating for PTSD effective November 26, 2008 (the date of claim for an increased rating).

Thereafter, VA clinic records in September 2010 reflect a GAF score of 42.  The Veteran's mental status examinations were significant for a mood that was variable, dysphoric, anxious and irritable.  The Veteran had a constricted affect, poor focus and variable appetite.  He reported trying to run a small jewelry business.  In October 2010, the Veteran reported having a hard time over the last 5 weeks after his spouse accidentally shot herself.  He had called the crisis hotline to talk about the event.  He had a sad and anxious mood with congruent effect.  In December 2010, the Veteran voiced passive suicidal ideations and demonstrated some paranoia.  He was assigned a GAF score of 35.

A January 2011 VA clinic record included the Veteran's report of increased PTSD symptoms over the past few months which correlated with a decrease in visual acuity that prevented him from driving.  His spouse described him as being mean and nasty, and being too much trouble in crowds.  A GAF score of 36 was assigned.  In February 2011, the Veteran complained of a worsening of his anger outbursts and irritability.  He had been tearful describing his PTSD symptoms.  He reported still having a hard time in March 2011, and indicated that he was unable to perform jewelry work due to vision problems.  In April 2011, the Veteran began Cognitive Processing Therapy (CPT).  A PTSD inventory included his response of extreme difficulty with feeling distant and emotionally numb, being easily startled and feeling super alert.  He had "quite a bit" of difficulty with repeated disturbing memories and dreams, loss of interest in activities, and sense of foreshortened future.  He reported moderate difficulty with physical reactions to reminder cues, thinking or talking about his military past, remembering military events, falling or staying asleep, and concentration.  He had a "little bit" of difficulty with reliving military experiences and avoiding reminder activities.  A GAF score of 38 was provided in May 2011.  A June 2011 Beck Inventory Score was consistent with severe depression.  A GAF score of 36 was provided in September 2011.  The examiner commented that the Veteran's PTSD was worsening with worsening health issues.  In October 2011, the Veteran's spouse described the Veteran as being easily agitated, irritable, easily startled and hypervigilant.  The Veteran had frequent nightmares.  A mental status examination was significant for a flat affect and anxiousness.  A PTSD Inventory Scale score was consistent with severe symptoms.

The Veteran underwent an additional VA PTSD examination in October 2011.  The Veteran reported getting along with his father, but not getting along well with his mother.  The Veteran and his spouse helped take care of one another.  He also continued to maintain relations with his daughter.  He mostly watched television.  He reported being unable to work due to physical health problems, especially eyesight.  The Veteran was disappointed that he could no longer work.  There had been no remissions of his PTSD symptoms.  The Veteran endorsed PTSD symptoms of recurrent and distressing recollections, recurrent distressing dreams, physiological reactivity, avoidance behavior, markedly diminished interest in activities, sleep difficulty, irritability and anger outbursts, hypervigilance, exaggerated startle response, depressed mood, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances.  The Veteran was deemed competent to manage his financial affairs.

The VA examiner provided a diagnosis of PTSD with a current GAF score of 42.  It was noted that VA clinic records in 2011 reflected GAF scores from 36 to 38.  The Veteran's overall social and occupational impairment was deemed consistent with occupational and social impairment with reduced reliability and productivity.  The examiner also opined that the Veteran's work performance was not impaired when working, that the Veteran reported disappointment when not being able to work, and that he attributed his not working to eyesight and other physical problems.  It was the examiner's opinion that the Veteran's PTSD symptoms were not at the level where unemployment was precluded.

Thereafter, a January 2012 VA Substance Abuse Treatment Counseling (SATP) record reflected a GAF score of 50-55.  On mental status examination, the Veteran was described as being in a good mood with a somewhat flat affect.  Otherwise, the findings were unremarkable.  VA clinic records in March 2012 VA include the Veteran's report of having much anxiety.  He described racing thoughts and dreaming about dead friends.  He occasionally heard conversations in another room, but never had a clear auditory hallucination (AH).  He endorsed passive suicidal ideations.  His mental status examinations were significant for anxious mood as well as a blunted and constricted affect.  A GAF score of 45-50 was provided.  In May 2012, the Veteran described having a sense of impending doom, and reported feeling more depressed.  He was barely making it financially and wanted to work.  The counselor assisted the Veteran in filling out an application for VA's Vocational and Rehabilitation Program.

A March 2012 RO rating decision increased the disability evaluation for PTSD to 50 percent effective September 9, 2011.

At the Board hearing in May 2012, the Veteran testified that his PTSD presented an occupational challenge due to an inability to deal with people.  He was unable to handle the general public, and had issues with authority figures.  When he was working, he did not miss any time from work due to PTSD as he was not heavily supervised.  The Veteran was unsure if his symptoms had increased in severity during the appeal period.  He did not have any close friends.  He had nightmares and flashbacks.  His suicidal and homicidal ideations were less frequent than before.

The Veteran's spouse described the Veteran as being hypervigilant and having to check every door and lock.  He was easily startled with being unexpectedly touched, and she had to announce her presence to avoid getting hit.  She felt that the Veteran's PTSD symptoms had progressively worsened over the last two years to the point where he did not shower, shave or change his clothes without her insistence and assistance.  She noted that the Veteran's PTSD symptoms had been consistently bad prior to September 2011.  He was bothered by everyone, especially children.  He had mood swings, and he hid a lot of his problems.  The Veteran did not engage in any social activities, and she described his social life as the television.

In pertinent part, an August 3, 2012 Suicide Risk Assessment included the Veteran's description of ideations of shooting himself with a gun.  This thought had last occurred the previous day with the Veteran reporting "states has had chronically, since service and never acted."  The clinician described the Veteran's risk level of potential harm as moderate due to "Desire + Capability or Desire + Intent."  The examiner commented that "[s]uicidal ideation is frequent but short lived.  A making of a plan is evident but there is no subjective or objective evidence of intent."  In an addendum, the clinician commented that the Veteran was "emphatic that he has no intent to shoot self and has had these ideations for many years."  In October 2012, he reported thinking about suicide but stated "it is not something I am inclined to do ...  it would be too devastating to my wife and daughter."  In November 2012, he described a history of "fleeting ideations for many years, no plans or intentions."  

By decision dated March 2013, the Board awarded a 50 percent rating for PTSD for the time period from November 26, 2008 to June 11, 2009, and a 70 percent rating effective June 12, 2009.  Specifically, the Board's March 2013 decision found that, when taking into account all the Veteran's symptoms and functional impairment as required by Mauerhan, and by applying the approximating principles of 38 C.F.R. § 4.7, the Veteran more nearly approximated the criteria for a 50 percent rating between the time period from November 26, 2008 to June 11, 2009 by demonstrating impairment of mood and affect with difficulty in maintaining effective social relationships outside of immediate family members - which are examples supporting a 50 percent rating under DC 9411.  

In May 2013, the Veteran underwent additional VA PTSD examination in conjunction with a claim of entitlement to TDIU.  At that time, he reported no contact with his siblings or his only living parent - his mother.  He had a positive relationship overall with his spouse and maintained a relationship with his only child.  He continued to describe limited social, recreational and leisure interests.  He watched television.  He had increased his alcohol intake - only at home - which he believed reduced his anxiety.  The Veteran described his PTSD as causing him difficulty with interpersonal relationships with employers, employees and customers.  He believed that his unemployability was due, in part, to his PTSD.  His PTSD symptoms included anxiety, chronic sleep impairment, disturbance of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  He was deemed capable of managing his own financial affairs.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 45 was provided with no remissions since his last treatment in March 2013.  The examiner further opined that the Veteran's PTSD was the principal service-connected disability which rendered him unable to obtain or maintain substantially gainful employment as represented by his GAF score of 45, which corresponded to serious symptoms or serious impairment in either social, occupational or school functioning.

As discussed above, the PTSD rating has been returned from the Court on remand is limited to the issue of entitlement to a rating in excess of 50 percent prior to June 11, 2009.

In this regard, the January 2009 VA C&P examination report and prior VA treatment records primarily demonstrated PTSD manifested by impairment of mood and affect with symptomatology involving sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation, exaggerated startle response and suicidal ideations with no intent.  The Veteran's speech was abnormal to the extent that he verbally manifested anger and irritability.  

Otherwise, the Veteran did not manifest many of the examples listed as supporting a 50 percent rating under DC 9411.  For example, there was no significant evidence of circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, or impaired abstract thinking.

The Board notes that the Veteran endorsed a history of suicidal ideations, which is an example supporting a 70 percent rating under DC 9411.  However, he reported engaging in reckless conduct many years prior to the appeal period in question.  Otherwise, the severity of his suicidal ideations was often described by the Veteran as fleeting thoughts of death with no attempts or plans for attempts.  See, e.g., VA clinic records dated January 3, 2001 (thinks about shooting himself in the head but is very clear he never gets close to acting); November 20, 2006 (suicidal thoughts with no plan or intent); June 23, 2009 (thoughts about shooting himself but does not see suicide as an alternative that does anyone good); June 24, 2009 (some suicidal thought); July 24, 2009 (only thoughts of death and not suicidal ideations); August 3, 2012 (ideations to shoot himself with gun but never acted); September 1, 2009 (thought about ending his life but because of daughter would not); October 22, 2009 (occasional fleeting suicidal ideation but denies plan or intent); December 3, 2010 (passive thoughts); August 3, 2012 (ideations to shoot himself with gun); October 22, 2012 (thinks about suicide but states "it is not something I am inclined to do.  It would be too devastating to my wife and daughter"); November 13, 2012 (suicidal thoughts since return from war but has never acted); November 29, 2012 (fleeting ideations for many years); January 24, 2013 (fleeting suicidal ideations); and March 15, 2013 (thoughts of shooting himself for years but he would not do it).

The frequency of these suicidal ideations, when reviewed retrospectively for the entire appeal period, was recurrent but did not result in any significant occupational or social impairment.  For example, the Veteran has reported these passive suicidal ideations since service discharge.  Additionally, on multiple occasions, the Veteran denied suicidal ideations.  See, e.g., VA examination report dated January 2009 (Veteran reported not having suicidal ideations "for a long time"); and VA clinic records dated August 20, 2007; February 25, 2008; July 7, 2009; July 17, 2009; July 7, 2009; July 17, 2009; July 24, 2009 (no thoughts in last 30 days); December 3, 2009; April 5, 2010; June 22, 2010; July 7, 2010; September 15, 2010; October 5, 2010; January 11, 2011; February 3, 2011; March 10, 2011; May 4, 2011; May 16, 2011; November 21, 2011; March 16, 2012; March 23, 2012; May 1, 2012; May 3, 2012; July 8, 2012; July 18, 2012; August 9, 2012; October 22, 2012; and December 21, 2012.

Overall, while suicidal ideations is a sample symptom listed as justifying a 70 percent rating, the frequency, severity, and duration of this symptom is not shown, by the lay and medical evidence, to have had any significant impairment on the Veteran's occupational and social functioning prior to June 11, 2009.  See 38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Thus, this symptom is not a strongly supportive factor for consideration of a 70 percent rating.

The record also reflects some evidence of obsessional rituals interfering with routine activities.  For example, on August 28, 2009, the Veteran described himself as "more vigilant" while his spouse described him as "more agitated out in public and that they had left places prematurely because she was afraid that he would go off."  On September 1, 2009, the Veteran commented that his "wife has noted that he is more vigilant and he agrees that he will not go out of the house w/o checking an[d] planning his route and other information."  This symptom, which may have existed prior to June 2009, affected his overall functioning but did not preclude him from engaging in activities outside of the home or preclude him from establishing effective familial relationships.  Thus, this symptom is not a strongly supportive factor for consideration of a 70 percent rating.

Moreover, the Veteran did not demonstrate many of the other examples supportive of a 70 percent rating.  There is no lay or medical evidence of speech impairment to the extent of being intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.

In proceedings before the Court, the Veteran's attorney argued that the Veteran's history of physical altercations with current verbal anger and irritability "tends to show impaired impulse control, such as unprovoked irritability with periods of violence."  However, the Board finds that, while the Veteran had physical harm urges, he possessed the judgment to control those urges.  He did not engage in any violent activity prior to June 11, 2009.  Thus, this factor is not a strongly supportive factor for consideration of a 70 percent rating.

At the May 2012 hearing, the Veteran's spouse testified to a worsening of the Veteran's PTSD during the appeal period to the extent that the Veteran required her assistance in maintaining his personal appearance and hygiene.  She did not, however, identify with specificity when this worsening took effect.  She described the Veteran as generally consistently bad prior to September 2011 and progressively worsening over the last two years.  A review of the evidentiary record contemporaneous to the time period from November 26, 2008 to June 11, 2009 reflects no observations of neglect of personal appearance and hygiene.  Rather, the Veteran's overall physical presentation was unremarkable during the time period contemporaneous to June 11, 2009.  See, e.g., VA examination report dated January 2009 (Veteran reported managing his own personal hygiene and grooming, and appeared clean, casual and partially unshaven); VA examination report dated June 2010 (Veteran reported managing his own personal hygiene and grooming and appeared clean and casual); and VA clinic records dated July 3, 2009 (neatly groomed); July 7, 2009 (neatly and appropriately dressed); September 1, 2009 (well-groomed); October 22, 2009 (neatly groomed); and December 3, 2009 (neatly groomed).

Thus, the Board finds no lay or medical evidence that, for the time period between November 26, 2008 to June 11, 2009, there was neglect of personal appearance and hygiene.  Thus, this is not a factor tending to support consideration of a 70 percent rating.

The Board also observes that there is no lay or medical evidence that the Veteran demonstrated any of the examples supporting of a 100 percent evaluation such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The Board also considers the examiner assessments of the Veteran's overall psychological, social and occupational functioning as expressed in GAF scores.  The only relevant GAF score for this time period consists of the January 2009 VA examiner's description of the Veteran's PTSD symptoms as being in the "serious" range with a GAF score of 50, which the Board's May 2013 decision relied upon in determining that the Veteran more nearly approximated the criteria for a 50 percent rating under DC 9411.

Thus, for the time period between November 26, 2008 to June 11, 2009, the Veteran demonstrated several examples supportive of a 50 percent rating, and three examples slightly supportive of a 70 percent rating.  Otherwise, the Veteran did not demonstrate several examples supportive of a 50 percent rating, the majority of examples supportive of a 70 percent rating or any of the examples supportive of a 100 percent rating.

Taking all of these factors together as required by Mauerhan, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board's May 2013 opinion found that the Veteran more nearly approximated the criteria for a 50 percent rating between the time period from November 26, 2008 to June 11, 2009.  In this respect, the Veteran demonstrated impairment of mood and affect and had difficulty in maintaining effective social relationships outside of immediate family members which are examples supporting a 50 percent rating under DC 9411.  

Additionally, the January 2009 VA examiner commented that the Veteran's PTSD disability was not subject to periods of remission and, per the Veteran's report, had been worsening.  In the Board's opinion, the January 2009 VA examiner's assessment that the Veteran's PTSD caused "serious" impairment in social and occupational functioning more closely approximated the 50 percent rating criteria of reduced reliability and productivity rather than the 30 percent rating criteria of occasional decrease in work efficiency and intermittent ability to perform occasional tasks.  Thus, the Board awarded a 50 percent rating for PTSD for the time period from November 26, 2008 to June 11, 2009.  

The Board's May 2013 decision found that, beginning on June 12, 2009, there was a factually ascertainable increase in the Veteran's PTSD symptomatology.  On that date, the Veteran's spouse called the VA emergency room reporting concern for the Veteran's violent conduct in the presence of flashbacks.  Later that month, the Veteran was described as being tearful during examination and voiced suicidal thoughts.  Thereafter, the record reflected additional symptoms of flashbacks, concentration difficulty with poor focus, paranoia and an additional crisis center contact in September 2010 for an exacerbation of symptomatology.  Additionally, in July 2009, a VA examiner assigned a GAF score of 40, which was a 10 point decrease from the January 2009 GAF score of 50.  The Veteran was subsequently provided GAF scores of 40 (September 2009), 39 (October 2009), 42 (December 2009), 42 (April 2010), 42 (June 2010), 42 (September 2010), 35 (December 2010), 36 (January 2011), 38 (May 2011), 36 (September 2011), 42 (October 2011), 50-55 (January 2012), and 45-50 (March 2012).  

Notably, the Veteran's spouse testified in May 2012 that the Veteran had a tendency to underreport his symptomatology.  Additionally, she testified to a worsening of the Veteran's PTSD symptomatology sometime around 2010 which included the need for her to insist upon the Veteran to maintain his personal appearance and hygiene.  As noted in the Court's August 2014 memorandum decision, the testimony from the spouse is unclear as to when the Veteran's symptoms worsened and, thus, her testimony is not particularly probative as to whether the increased symptomatology occurred prior to June 12, 2009.  However, her May 2012 observation of a progressive worsening of the Veteran's symptoms over the last two years is not inconsistent with the Board's factual finding that the record demonstrated a worsening of PTSD on June 11, 2009.

Overall, the Board finds that the additional of symptoms of concentration difficulty with poor focus, paranoia and two crisis center contacts for exacerbations of symptomatology after June 12, 2009, when considered with a clear decrease in GAF scores after June 12, 2009, supports a finding of increased severity of PTSD effective June 12- 2009 - the first evidence of a crisis center contact which affected the Veteran's overall functioning - but no earlier.

Thus, the Board finds by a preponderance of the evidence that, from November 26, 2008, to June 11, 2009, the lay and medical evidence established that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect and mood, verbal manifestations of anger and irritability, sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation, occasional passive suicidal ideations and exaggerated startle response with overall symptomatology evaluated as in the serious range, without more severe manifestations that more nearly approximated occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In so holding, the Board finds that the lay descriptions of PTSD symptomatology and industrial and social functioning by the Veteran and his spouse to be credible and consistent with the evidentiary record.  Their statements were relied upon by the Board, in part, for awarding increased compensation to the 50 percent level from November 26, 2008 to June 11, 2009, and the 70 percent level thereafter.  However, to the extent they believe entitlement to a rating greater than 50 percent for the time period from November 26, 2008 to June 11, 2009, the Board places greater probative weight on the clinical examinations of the VA clinicians and VA examiners who have greater expertise and training in evaluating the social and industrial impairment due to a psychiatric disability.  There is no further reasonable doubt of material fact to be resolved in the Veteran's favor.  Thus, the claim for a rating greater than 50 percent for PTSD for the time period from November 26, 2008 to June 11, 2009 is denied.

B.  Right and Left Knee Disabilities

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

DC 5020 provides that synovitis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Historically, the Veteran received treatment in service for chondromalacia of both knees.  A November 1967 STR reflected consideration of an assessment of left knee meniscal injury versus Osgood-Shlatter's disease.  Post-service, the Veteran had a history of arthroscopic surgery for medial and lateral meniscal tear in 1999.  He underwent physical therapy for his right knee in 2000 due, in part, to quadriceps and hamstring weakness.  In November 2000, he described constant right knee pain with ambulation, instability, and frequent episodes of give-way/buckling.  He had been using a cane and neoprene sleeve.  A magnetic resonance imaging (MRI) scan in December 2000 was interpreted as showing a tear in the anterior and posterior horn of the right lateral meniscus, a tear in the posterior horn of the right medial meniscus, status post prior partial medial and lateral right meniscectomy, and a torn right anterior cruciate ligament (ACL).

An October 2004 VA C&P examination report was significant for clinical findings of a slight limp on the right with ambulation, trace laxity of the right ACL, and active motion from 0 to 105 degrees with pain at terminal ranges of motion.  The examiner offered a diagnosis of right knee status post surgery with minimal spurring resulting in slight to moderate functional impairment.

Thereafter, VA clinic records in 2005 included the Veteran's report of episodes of right knee collapsing with difficulty squatting.  His clinic findings were significant for a limp on ambulation, positive anterior drawer and Lachman's signs, and motion from 0 to 120 degrees.  He was given an assessment of anterior right knee pain likely secondary to quadriceps atrophy.  The potential benefits of arthroscopy were discussed, but it was noted that the Veteran already had some arthritis in the knee.  A July 2005 VA clinic record noted the Veteran's left knee as manifesting crepitus and limited range of motion (ROM), but the limitation of motion was not expressed in degrees.

By means of a rating decision dated June 2005, the AOJ granted service connection for medial and lateral meniscal tears, status post-meniscectomy of the right knee, and assigned an initial 10 percent disability rating under DC 5259.

In pertinent part, the subsequent VA clinic records include the Veteran's description of instability of both knees with a history of a falling episode due to left knee give-way.  The clinic findings were significant for joint line tenderness (JLT) bilaterally, slight genu valgus, positive Lachman's sign for the right knee, no atrophy, crepitus bilaterally, and motion from 0 to 135 degrees bilaterally.  The Veteran's pain symptoms were treated with Ultram.

On May 1, 2007, the Veteran underwent arthroscopic debridement of the right knee.  

On VA C&P examination in June 2007, the Veteran described bilateral knee symptoms of pain, weakness, and easy fatigue.  He described instability as a feeling of weakness and partial collapsing.  He had additional symptoms of impaired coordination with collapsing tendencies.  He had flare-ups most days which occurred with activities such as standing, walking, driving, laboring, etc.  On examination, the Veteran was noted to be limping with both legs.  He was able to rise on the toes and heels.  He used a cane in the left hand.  There was a moderate right leg shortness of 3/4 inches with a moderate pelvic tilt when standing.  The alignment of the lower extremities was quite good.  

The Veteran's right knee had motion from 0 to 125 degrees with quite bothersome pain.  It was noted that the Veteran had cautious right knee movements due to a recent right knee surgery.  There was moderate patellar crepitation with mild patellar pain.  His right knee pain was mostly generalized.  The Veteran's left knee had motion from 0 to 135 degrees with moderate pain.  There was moderate patellar crepitation with quite bothersome patellar pain.  His left knee pain was mostly at the patella.  Bilaterally, his quadriceps muscle development was satisfactory with equal Achilles tendons that were nontender.  The ligaments were normal, but the Veteran reported a deficient right ACL.  The collateral ligaments were described as "okay" with an anterior drawer sign of 3 mm.  It was noted that, due to the recent right knee surgery, the drawer sign on the right would probably be greater with further healing.  The McMurray and Lachman tests were negative.  The examiner diagnosed the Veteran's pain and instability of the left knee as chronic synovitis plus symptomatic patellar chondromalacia.  The examiner commented that the Veteran's decrease of flexion by 20 degrees represented his symptoms, and flare-ups would represent an additional decrease of 25 degrees of flexion.

By means of a rating decision dated July 2007, the AOJ granted service connection for chronic synovitis with symptomatic patellar chondromalacia of the left knee and awarded a 10 percent rating under DC 5020.

The Veteran filed his claim for increased ratings in November 2008.  In pertinent part, a February 2008 VA clinic record noted the Veteran's report of a falling injury due to left knee give-way.  He continued to report left knee give-way in May 2008.

On VA C&P examination in January 2009, the Veteran described a history of a progressive worsening of bilateral knee pain and dysfunction, right greater than left, since service discharge.  His right knee was manifested by constant pain of 5-9/10 severity with daily flares of a 9/10 shooting, momentary pain.  He could walk approximately 50 to 75 feet, or stand for 15 to 20 minutes, before having to sit down.  His left knee gave way every other day with a constant pain of 5-8/10 severity.  He denied locking.  He last worked a jeweler in 2008, and had applied for SSA benefits.  At home, he mostly sat but sometimes lied down.  His wife assisted with activities such as showering, and putting his shoes on and off.  He had to sit to put on his pants, and sat down while urinating due to intolerance of knee pain.  He took diclofenac to relieve his pain.  

On examination, the Veteran entered the room in a wheelchair pushed by his wife He also carried a cane.  He was able to independently stand move about the examining room as well as mount and dismount the examining table.  His gait was antalgic.  The right knee demonstrated extension to 11 degrees and flexion to 107 degrees.  After three repetitions, there was 19 degrees of extension and 104 degrees of flexion.  There was positive patellar grind apprehension, a negative McMurray's test and no lateral instability.  The left knee demonstrated limitation of motion due to pain with extension to 0 degrees and flexion to 128 degrees.  After three repetitions, the left knee extended to 0 degrees and flexed to 123 degrees.  There was positive patellar grind apprehension, a negative McMurray's test and no lateral instability.  X-ray examination demonstrated significant narrowing of the medial joint spaces bilaterally.  The examiner offered an impression of significant degenerative joint disease of both knees with subjective instability both knees.  It was noted that the Veteran's orthopedist had diagnosed significant degenerative joint disease, and informed the Veteran that he would have to wait until age 65 to have knee replacements.  It was further noted that, within the last two days, the Veteran had fallen twice due to knee pain, dysfunction, and give-way.

In May 2009, the Veteran reported to the VA emergency room following an awkward right knee motion and failing episode with popping and pain.  Examination showed the right and left knees to be symmetrical in appearance without edema.  His patella was intact.  There was mild pain with palpation of the peripatellar area.  There was minimal pain with active and passive flexion and extension.  The examiner provided an assessment of an acute right knee strain.  In June 2009, the Veteran was prescribed an unloader brace for his left knee.  He was noted as being unable to bear weight on his right leg.  A June 2009 Recreation Therapy Leisure Assessment noted that the Veteran's limitations include use of a wheelchair and cane, and only being able to stand independently for a 30 minute period.  A July 2009 record noted left knee crepitus and weakness.  An August 2009 orthopedic surgery note reflected the Veteran's report of a worsening of bilateral knee pain, right greater than left, with occasional give-way.  He denied locking symptoms.  The examiner described both knees as having full range of motion (ROM) with the medial collateral ligament (MCL) and ACL intact bilaterally.  However, there was slight lateral collateral ligament (LCL) laxity in the right with the left LCL being "TAUGHT."  There was mild crepitation with fair to good strength, and no swelling.

On VA C&P examination in June 2010, the Veteran reported an additional symptom of right knee locking when turning.  He described a constant, moderate pain of both knees with frequent, severe flare-ups which lasted 10 minutes in duration.  He had a maximum walking distance of less than 25 feet, and a standing limitation of 10 minutes.  His ability to kneel, squat and stair climb was impaired.  He could no longer run.  His pain sometimes kept him awake at night.  The Veteran was not taking any medications as he had been intolerant of medications such as diclofenac, Voltaren and salsalate.  He was retired.  An orthopedist had hold him that he need to wait until age 65 for knee replacements.  He required help at home with activities of daily living such as bathing and dressing from the waist down.  He spent most of the day sitting.

On examination, the Veteran had an antalgic gait with use of a cane.  He used a wheelchair for longer distances.  He painfully moved about the examining room, and his wife assisted him in mounting the examining table.  The examiner found that both knees had pain with limitation of motion due to pain.  The right knee extended to 6 degrees and flexed to 70 degrees with further motion intolerable because of pain, especially at extreme extension and flexion.  The right knee was tender with a positive McMurray's sign.  His Drawer sign was negative, and there was no lateral instability.  There was quadriceps atrophy especially about the right knee.  There was no heat or swelling.  The left knee extended 5 degrees and flexed to 68 degrees.  The motion was limited because of pain especially with flexion and extension.  The left knee was tender with a positive McMurray's sign.  His drawer sign was negative and there was no instability.  There was no heat or swelling.  Due to significant pain, repetitions of motion were not performed.  The examiner diagnosed very slight degenerative joint disease (DJD) of both knees with a major functional impact of pain rather than weakness, fatigue, lack of endurance, or incoordination.  There was loss of function with use, but no inflammation, neoplasm or mechanical ligamentous instability of the knees.

On VA C&P examination in October 2011, the Veteran described chronic pain of both knees, approximately equal, which prevented him from standing or any walking with use of a cane further than 75 feet.  He used a wheelchair for longer distances.  His right knee was unstable, but he did not fall when using a cane.  He could not run at all.  On occasions, there were days where he could not walk at all but usually only after some unwise activity such as trying to exercise.  On examination, both knees demonstrated motion from 0 to 90 degrees with pain beginning at 80 degrees.  There was no additional limitation of motion with repetitive testing.  His functional limitations included less movement than normal, pain on movement, disturbance of locomotion, and interference with standing and weight bearing bilaterally.  His right knee had additional limitations of swelling and instability of station.  Bilaterally, there was full strength in flexion and extension absent tenderness or pain of the joint line or soft tissues.  The right knee demonstrated 1+ laxity of anterior instability (Lachman test) but normal posterior stability (Posterior drawer test), and medial lateral instability.  The left knee was negative for anterior, posterior or medial lateral instability.  There was no patellar subluxation or dislocation for either knee.  The examiner described the Veteran's right knee as demonstrating meniscal tear with frequent episodes of pain, but absent frequent episodes of joint locking and frequent episodes of joint effusion.  The examiner diagnosed meniscal disease of the right knee, and chondromalacia patella and synovitis of the left knee, and described limitations which included being unable to stand for more than 10 to 15 minutes at a time, lift objects heavier than groceries, or repetitively bend.  

At his hearing in May 2012, the Veteran and his spouse testified that the examiner who performed his last VA C&P examination did not use a goniometer to measure range of motion of his knees.  The Veteran also testified to a "great" amount of instability of both knees which resulted in multiple falling episodes.  He described his left knee as being more unstable than the right.  He reported that right knee surgery in 2007 only relieved his swelling symptoms.  He used a cane to ambulate for short distances, and used a wheelchair for longer distances.  With prolonged standing, his knees became weak and tired.  He did not have knee swelling or locking, but did have crepitus.  He was unable to exercise, and had atrophy in his right leg.

An August 2012 orthopedic consultation in the VA clinic setting reflected the Veteran's report of bilateral knee instability.  The examiner noted that the Veteran appeared to be a poor historian, and that it was unclear whether the Veteran had pain inhibition balance or mechanical instability.  However, his instability appeared to be muscular weakness with quadriceps buckling at least to some extent.  The Veteran ambulated with a wide-based gait and use of a cane, and used a wheelchair for longer distances.  On examination, the left knee showed no effusion, or varus or valgus instability.  The right knee showed no effusion.  There were positive Lachman's and pivot tests but there was no apprehension or pain.  The examiner found no evidence of mechanical pain related to the knees, and suggested a neurologic work-up of the lumbar spine.  An x-ray examination was interpreted as showing mild osteoarthritis of both knees.

A November 2012 VA mental health consultation noted the Veteran's report of a few falling episodes over the last several months due to give-way of his legs.

On VA C&P examination in May 2013, the Veteran reported increased pain in both knees since his last VA C&P examination.  He described a feeling of bilateral knee give-way on a daily basis.  He could only walk only about 50 feet.  He reported that his knees did not flare, but remained constantly painful.  He had tried to use a TENS unit, but this mode of treatment did not provide much relief.  He also tried physical therapy a few years previous, but the therapy inflamed his knees and caused a 2-3 day temporary worsening of symptoms.  The right knee demonstrated motion from 0 to 85 degrees with pain beginning at 80 degrees.  The left knee demonstrated motion from 0 to 75 degrees with pain beginning at 70 degrees.  There was no additional limitation of motion with repetitive testing for either knee.  His functional limitations included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing bilaterally.  Bilaterally, there was full strength in flexion and extension absent tenderness or pain of the joint line or soft tissues.  The right knee demonstrated 1+ laxity of anterior instability (Lachman test) but normal posterior stability (Posterior drawer test), and medial lateral instability.  The left knee was negative for anterior, posterior or medial lateral instability.  There was no patellar subluxation or dislocation for either knee.  The examiner described the Veteran's right knee as demonstrating meniscal tear with residual pain.  The examiner diagnosed right knee meniscal disease, and left knee chondromalacia patella and synovitis, and described limitations which included preventing the Veteran from working in positions that required prolonged standing, walking, or squatting.  The examiner estimated that the Veteran's functional impairment would limit right knee flexion to 75 degrees and left knee flexion to 65, but would not affect extension for either knee.  Following review of the claims folder, to include the orthopedic examination in August 2009, the examiner found evidence of moderate instability of the right knee, but no evidence of joint instability of the left knee.  There was also no evidence of lateral subluxation of either knee.

An August 2013 orthopedic consultation in the VA clinic setting noted the Veteran to have chronic bilateral knee pain for many years related to moderate tricompartmental osteoarthritis (OA) with mild medial joint space narrowing and genu varum.  At that time, examination was significant for mild medial and lateral joint line tenderness, moderate tenderness at the patellofemoral joints, and no effusion.  The Veteran had range of motion from "NEAR FULL EXTENSION" to 90 degrees of flexion with any further flexion being painful.  There was no mechanical blockage for range of motion, or signs of meniscal tear.  The Veteran was prescribed a series of intra-articular injections for both knees.  Additionally, a walker was ordered to facilitate ambulation.

In an October 2013 AOJ contact, the Veteran's spouse reported that the Veteran had been given shots in an attempt to alleviate his knee pain, and that physical therapy worsened his knee pain to the point of requiring 3 days bed rest.

A December 2013 orthopedic consultation in the VA clinic setting noted that the Veteran had only received 3 days of good pain relief with steroid injections.  Examination was significant for mild medial and lateral joint line tenderness, moderate tenderness at the patellofemoral joints, and no effusion.  He had range of motion from "NEAR FULL EXTENSION" to 90 degrees of flexion with any further flexion being painful.  The knees were stable, but there were weakly positive Apley's signs for possible degenerative medial meniscal tears bilaterally.  The examiner prescribed a series of bilateral knee hyalgan injections based upon a history of failed corticosteroid injections, failed multiple types of bracing, and failed multiple types of medications which included naproxen, diclofenac, ibuprofen, tramadol, and codeine.  

In an addendum opinion dated January 2014, the VA examiner opined that the Veteran's bilateral knee condition would prevent him from working in positions that required prolonged standing, walking, or squatting.

      i.  Right Knee

Applying the criteria to the facts of this case, the Board finds that the criteria for a 20 percent rating for limitation of extension to 19 degrees under DC 5261 is warranted for the entire appeal period.  Additionally, the criteria for a separate 20 percent rating for moderate right knee instability under DC 5257 have been met for the entire appeal period. 

The Board first finds that the Veteran is entitled to a 20 percent rating for limitation of right knee extension under DC 5261 for the entire appeal period.  In this respect, the January 2009 VA examiner measured limitation of right knee extension to 11 degrees which is consistent with a 10 percent rating under DC 5261.  The Veteran's right knee limitation of extension has also been measured as 6 degrees (June 2010) and 0 degrees (October 2011 and May 2013).  His right knee extension has otherwise been described as "full" (August 2009) and "NEAR FULL" (August 2013 and December 2013).

Nonetheless, the Board must give proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra.  On repetitive testing in January 2009, the VA examiner found that the Veteran's right knee extension was limited to 19 degrees.  This finding tends to support the fact that repetitive use causes additional functional impairment in terms of additional motion loss.  Thus, by applying the principles of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's right knee extension is shown to be limited to 19 degrees when taking into account functional impairment on use.  Thus, a 20 percent rating under DC 5261 is granted for the entire appeal period.

In so finding, the Board is aware that the Veteran's limitation of extension to 19 degrees falls 1 degree short of the criteria for a 30 percent rating under DC 5261.  However, the Board observes that there has been no lay or medical description of right knee extension limited to 20 degrees while the other evidence measured right knee extension significantly better - from 0 to 6 degrees.  The VA examiners in October 2011 and May 2013 found no additional limitation of motion on repetitive testing.  Thus, the overall lay and medical evidence does not establish that the Veteran's limitation of extension has met, or more nearly approximated, limitation of extension to 20 degrees for any time during the appeal period.

The Board further finds that a separate rating for limitation of flexion under DC 5260 is not warranted at any time during the appeal period.  The Veteran's right knee flexion has been measured as 107 degrees (January 2009), 70 degrees (June 2010), 90 degrees (October 2011) and 85 degrees (May 2013) and 90 degrees (August 2013 and December 2013).  His right knee flexion has otherwise been described as "full" (August 2009).  Neither the Veteran nor his spouse has described right knee flexion limited to 45 degrees which would allow for a separate, compensable evaluation.  Overall, the Board finds that the Veteran's limitation of right knee flexion falls well short of the criteria for a compensable rating under DC 5260.

With respect to instability, the Veteran has consistently described a sensation of right knee weakness and give-way since the inception of the appeal period.  He has a history of meniscectomy, ACL deficiency, and quadriceps atrophy and weakness.  A January 2009 VA examiner described the Veteran as manifesting subjective instability.  Thereafter, there have been positive findings for "slight" LCL laxity (August 2009) and 1+ laxity of anterior instability (October 2011 and May 2013).  Notably, an August 2012 VA orthopedic consultant concluded that the Veteran's instability appeared to be due to muscular weakness with quadriceps buckling rather than actual instability of the right knee joint.

Here, the AOJ has awarded a 20 percent rating for right knee instability effective September 24, 2010, "which is the date[] we received your complaint of instability of the right knee."  Notably, the Veteran reported instability of the right knee at the inception of the appeal period.  Additionally, a May 2013 VA C&P examiner found that the lay and medical evidence from an August 2009 VA orthopedic consultation described "moderate" right knee instability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's moderate instability shown during the August 2009 VA orthopedic consultation was present at the inception of the appeal period.  Thus, a separate 20 percent rating under DC 5257 is awarded for the entire appeal period.

However, the Board finds that a rating greater than 20 percent for right knee instability is not warranted for any time during the appeal period.  The Veteran credibly reports a sensation of right knee instability.  At most, the clinic findings are significant for slight instability of the right knee joint.  As noted above, there have been positive findings for "slight" LCL laxity (August 2009), and 1+ laxity of anterior instability (October 2011 and May 2013).  The clinical findings for the right knee have otherwise been reported as no instability (January 2009) and stable (December 2013).  There has been no finding of patellar subluxation.

Overall, the Board finds that the clinic findings have shown right knee instability which has been no worse than moderate in degree for the entire appeal period.  The Board finds that the complaints of instability reported by the Veteran and his spouse are credible and consistent with the medical evidence.  However, to the extent that they describe instability which is greater than moderate in degree, the Board places greater probative weight to the clinical findings of medical examiners as they have greater training and expertise than the Veteran and his spouse in clinically evaluating the extent of subluxation and instability using medically accepted testing maneuvers as well as clinical expertise.

The Board next considers whether any further compensation can be provided under any applicable diagnostic code with consideration of the effects of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca and Mitchell, supra.  The Veteran has credibly reported right knee symptoms of pain, constant give-way, limitation of motion, weakness, fatigability and atrophy.  These complaints are credible and consistent with the medical evidence of record.  As reflected above, the Board has held that the Veteran's pain with quadriceps atrophy and weakness has contributed to a finding of "moderate" knee instability although clinical examination of the actual knee joint reflects "mild" instability.

The Veteran has demonstrated variability in his right knee flexion ranging from normal findings to flexion limited to 70 degrees. The January 2009 VA examination found that, on repetitive testing, right knee flexion was limited to 104 degrees while the May 2013 VA examiner estimated that functional impairment would limit flexion to 75 degrees.  The October 2011 VA examiner found no flexion loss beyond 90 degrees.  A prior June 2007 VA examiner, who conducted an examination during a convalescence stage after right knee surgery, estimated 100 degrees of flexion due to functional limitations.  As noted above, neither the Veteran nor his spouse have described right knee flexion limited to, or more closely approximating, 45 degrees.  Thus, even with consideration of functional impairment on use, the Veteran's right knee limitation of flexion falls well short of the criteria for a compensable rating under DC 5260.

With respect to extension, the Board has found functional impairment results in a 19 degrees of limitation although all other findings for extension are no worse than 6 degrees.  Thus, any further consideration of functional impairment on use would violate the rule against pyramiding under 38 C.F.R. § 4.14. 

Overall, even with consideration functional impairment on use, the Veteran falls well short of the criteria for the next higher ratings for motion loss under DCs 5260 and 5261 or instability under DC 5257.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

The Board also considers whether a higher rating still may be assigned under any other applicable diagnostic code.  The Veteran has a history of meniscectomy.  The Veteran's current rating for painful motion with limitation of extension takes into account "symptomatic" residuals of meniscectomy.  The Board finds no evidence of "symptomatic" residuals of meniscectomy which are separate and distinct from those already rated under DCs 5257 and 5261.  Additionally, the lay and medical evidence does not reflect current dislocation of semilunar cartilage with frequent episodes of locking and effusion into the joint.  The Veteran described right knee locking on VA examination in June 2010, but has otherwise denied locking symptoms.  See VA clinic record dated August 2009 and May 2012 Board hearing transcript.  The VA examiner in October 2011 specifically found that the Veteran did not manifest frequent episodes of joint locking and effusion.  Thus, the criteria for a 20 percent rating under DC 5258 are not met.

The Board parenthetically notes that VA has a policy that separate ratings under DC 5258 and 5259 would pyramid with compensable evaluations for limitation of knee flexion or extension and, as such, are not permitted.  M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m).  

Finally, the Veteran and his spouse have described his need for eventual knee replacement, but there is no lay description of fixation of the Veteran's right knee joint in any position.  Furthermore, the examination reports of record reflect active right knee motion and are negative for any suggestion of ankylosis.  Thus, a higher rating is not warranted under DC 5256.  As a compensable rating has been assigned for motion loss, a separate rating for arthritis with painful motion is not warranted under DC 5003-5010.  As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of DCs 5262 and 5263 also do not apply.  The Board finally observes that a June 2007 VA examiner identified a 3/4 inch shortening of the right leg.  To the extent this shortening could be attributed to service-connected cause, this extent of leg shortening falls short of the criteria for a compensable rating under DC 5275 (a 10 percent rating for leg shortening between 11/4 to 2 inches (3.2 cms. to 5.1 cms.))

In sum, the Board finds that the criteria for a 20 percent rating for limitation of extension under DC 5261, as well as a separate 20 percent rating for instability under DC 5257, have been met for the entire appeal period.  As the preponderance of the evidence is against higher ratings still, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).



      ii.  Left Knee

Applying the criteria to the facts of this case, the Board finds that the criteria for a 10 percent rating for mild left knee instability under DC 5257 is warranted for the entire appeal period.  However, the Board finds that a rating greater than 10 percent for arthritis with limitation of left knee motion is not warranted for any time during the appeal period.

With respect to limitation of motion, the Veteran's left knee extension has been measured as 0 degrees (January 2009, October 2011 and May 2013) and 5 degrees (June 2010).  His left knee extension has otherwise been described as "NEAR FULL" (August 2014 and December 2013).  Notably, the Veteran credibly reports painful left knee motion with flares of disability.  The Board resolves reasonable doubt in favor of the Veteran by finding that the 5 degree loss of extension shown on VA examination in June 2010 represents the extent of motion loss when considering functional impairment on use.  Thus, the Board finds that the Veteran has met the criteria for a 10 percent rating for limitation of extension under DC 5261 for the entire appeal period.  Notably, the 10 percent rating for compensable motion loss subsumes the 10 percent rating under DC 5020 for synovitis with noncompensable limitation of motion.

However, the Board finds that a rating greater than 10 percent for limitation of extension under DC 5261 is not warranted.  As noted above, the Veteran's limitation of extension has been measured as no worse than 5 degrees.  Neither the Veteran nor his spouse has described left knee extension to more than 5 degrees for any time during the appeal period.  As such, a rating greater than 10 percent under DC 5261 is not warranted.

The Veteran's left knee flexion has been measured as 128 degrees (January 2009), 68 degrees (June 2010), 90 degrees (October 2011, August 2013 and December 2013) and 75 degrees (May 2013).  His left knee flexion has otherwise been described as "full" (August 2009).  Neither the Veteran nor his spouse has described left knee flexion limited to 45 degrees which would allow for a separate, compensable evaluation.  Overall, the Board finds that the Veteran's limitation of left knee flexion falls well short of the criteria for a compensable rating under DC 5260.

With respect to instability, the Veteran has consistently described a sensation of left knee weakness and give-way.  A January 2009 VA examiner assessed the Veteran as having subjective instability while an August 2012 VA clinician described the Veteran's instability as appearing to be muscular weakness with quadriceps buckling.  Prior to the appeal period, in June 2007, a VA examiner found 3 mm. anterior drawer sign and diagnosed the Veteran as having instability of the left knee.  The Veteran has been prescribed an unloader knee brace due to his instability symptoms.  However, the clinical examinations of the left knee joint have not demonstrated any anterior, posterior or medial lateral instability during the appeal period.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran manifests slight left knee instability when considering the effects of pain with muscular weakness with quadriceps buckling.  Thus, a 10 percent rating under DC 5257 is awarded for the entire appeal period.

However, the Board finds that a rating greater than 10 percent for left knee instability is not warranted for any time during the appeal period.  The Veteran credibly reports a sensation of left knee instability.  The clinic findings are negative for any finding of actual instability of the left knee joint other than the abnormal drawer sign test in 2007.  In the clinic setting, the instability has been attributed to the functional effects of pain.  In May 2013, a VA examiner reviewed the clinic records evaluating the subjective complaints and found no instability of the left knee.  The Board has resolved reasonable doubt in favor of the Veteran by accepting the lay reports of instability as meeting the criteria for slight left knee instability.  However, to the extent that the Veteran and his spouse describe instability which is greater than slight in degree, the Board places greater probative weight to the clinical findings of medical examiners as they have greater training and expertise than the Veteran and his spouse in clinically evaluating the extent of subluxation and instability using medically accepted testing maneuvers as well as clinical expertise.

The Board next considers whether any further compensation can be provided under any applicable diagnostic code with consideration of the effects of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca and Mitchell, supra.  The Veteran has credibly reported right knee symptoms of pain, constant give-way, limitation of motion, weakness and fatigability.  These complaints are credible and consistent with the medical evidence of record.  

The Veteran has demonstrated variability in his right knee flexion ranging from normal findings to flexion limited to 68 degrees. The January 2009 VA examination found that, on repetitive testing, right knee flexion was limited to 123 degrees while the May 2013 VA examiner estimated that functional impairment would limit flexion to 65 degrees.  The October 2011 VA examiner found no flexion loss beyond 90 degrees.  A June 2007 VA examiner estimated 100 degrees of flexion due to functional limitations.  As noted above, neither the Veteran nor his spouse have described left knee flexion limited to, or more closely approximating, 45 degrees.  Thus, even with consideration of functional impairment on use, the Veteran's left knee limitation of flexion falls well short of the criteria for a compensable rating under DC 5260.

With respect to extension, the Board has found functional impairment results in a 5 degrees of limitation although all other findings for extension are normal.  Thus, any further consideration of functional impairment on use would violate the rule against pyramiding under 38 C.F.R. § 4.14. 

With respect to instability, the Board has awarded a 10 percent rating for slight knee instability based upon the functional effects of pain causing instability.  Thus, any further consideration of functional impairment on use would violate the rule against pyramiding under 38 C.F.R. § 4.14.

Overall, even with consideration functional impairment on use, the Veteran falls well short of the criteria for the next higher ratings for motion loss under DCs 5260 and 5261 or instability under DC 5257.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

The Board also considers whether a higher rating still may be assigned under any other applicable diagnostic code.  A December 2013 VA examiner described weakly positive clinical signs for a degenerative medial meniscal tear.  However, there is no history of meniscus removal and the Veteran has denied episodes of locking and effusion.  As noted above, VA has a policy that separate ratings under DC 5258 and 5259 would pyramid with compensable evaluations for limitation of knee flexion or extension and, as such, are not permitted.  M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m).  

Finally, the Veteran and his spouse have described his need for eventual knee replacement.  Neither has described fixation of his left knee joint in any position.  Furthermore, the examination reports of record reflect active left knee motion and are negative for any suggestion of ankylosis.  Thus, a higher rating is not warranted under DC 5256.  As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of DCs 5262 and 5263 also do not apply.  

In sum, the Board finds that the criteria for a 10 percent rating for limitation of extension under DC 5261, as well as a separate 10 percent rating for instability under DC 5257, have been met.  As the preponderance of the evidence is against higher ratings still, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

D.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD, right knee disability, and left knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  As addressed below, the Board must remand the issue of entitlement to a rating in excess of 10 percent prior to January 6, 2009, and a compensable rating thereafter for bilateral hearing loss, to include whether the rating reduction from 10 percent to noncompensable was proper.  

Consistent with the holding in Johnson, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the bilateral hearing loss claim.

Finally, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As discussed above, the Veteran has been awarded TDIU effective to the date the increased rating claims on appeal were raised.


ORDER

A rating in excess of 50 percent prior to June 11, 2009 for PTSD is denied.

A rating of 20 percent, but no higher, for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee, effective November 26, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating of 20 percent, but no higher, for instability of the right knee as of November 26, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee is denied.

A separate rating of 10 percent, but no higher, for instability of the left knee, effective November 26, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets another remand of the bilateral hearing loss claim, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record reflects that the Veteran underwent audiometric testing in the VA clinical setting in December 2008 and February 2011.  In the March 2013 remand, the Board noted that the results of the audiometric testing were not associated with the claims folder and that the VA records generally instructed that the results could be found in "Audiogram display under Audiology in the Tools section of CPRS for Audiogram results."  Thus, the Board remanded the bilateral hearing loss claim to obtain the relevant audiogram results.

In response, the AOJ associated with the records the Veteran's audiology consultations between 2008 and 2011.  Unfortunately, the AOJ's record development did not include the actual audiogram results or document whether such results were unobtainable.  As such, VA must make continuing efforts to obtain these audiogram results unless it is determined that the results do not exist.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's VA treatment since January 7, 2014.  The AOJ must also associate with the claims folder the results of audiometric testing conducted in the VA clinical setting in December 2008 and February 2011.  Please note that the December 2008 and February 2011 audiology consultations generally instruct that the results can be found in "Audiogram display under Audiology in the Tools section of CPRS for Audiogram results."  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should specifically consider the results from the VA Compensation and Pension audiology examination conducted in February 2014 as well as entitlement to extraschedular consideration due to the effects of multiple service-connected disabilities under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


